AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

 

 

 

 

United States Courts
for the Southern District of Texas
_ FILED
Southern District of Texas
JUN 18 2019
United States of America )
v. ) David J. Bradley, Clerk of Court
: Case No
Maksims Klopovs ) ,
P ) C -\9.A370M
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of June 17, 2019, in the county of Nueces in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
Title 18 USC 659 THEFT OF INTERSTATE SHIPMENT: The defendant did unlawfully,

willfully and knowingly, and with intent to convert to his own use,
steal,embezzle,unlawfully take, carry away, or conceal goods by fraud and
deception and obtain goods that are being shipped from one state to
another state, that at that time this property was an interstate shipment of
freight.

This criminal complaint is based on these facts:

@ Continued on the attached sheet.

Complainant's signature

Stephen B. Guillot, Il, Special Agent

Printed name and title

 

Sworn to before me and signed in my presence.

Date: 06/18/2019 |

, 7 “A Tudeg/s signatire
City and state: Corpus Christi, Texas ason B. Libby, United St hagas Judge

Printed name and title
Maksims KLOPOVS HSI Corpus Christi

CRIMINAL COMPLAINT AFFIDAVIT

On June 17, 2019, Texas Department of Public Safety (DPS) Special Agent (SA) Blake
Chapman received information regarding a suspected theft of a shipment from the United Parcel
Service (UPS). UPS security representatives met with DPS Special Agents and Homeland
Security Investigations (HSI) Special Agents at the HSI Corpus Christi office to discuss the
potential theft. UPS provided information to agents indicating Del Mar College in Corpus
Christi, Texas, had ordered approximately sixty HP Zbook laptops, sixty AC adapters, and sixty
three-year warranties from PC Connection. PC Connection is an information technology
company located in New Hampshire. The total cost for this order was approximately $92,220
US. The order was to be shipped directly to Del Mar College in Corpus Christi, Texas. PC
Connection has previously had legitimate orders placed by school districts and companies that
have been diverted from being shipped to the intended customer and instead stolen from UPS
Service Centers.

After the Del Mar College order had been shipped, an unknown individual obtained the UPS
tracking information and was able to change the shipping destination with UPS to the UPS
Service Center located at 321 Navigation Boulevard in Corpus Christi, Texas. Additionally, the
shipment was changed from a direct shipment to Del Mar College to a shipment the customer
would pick up from the UPS Service Center. This was the same technique used in previous
shipments elsewhere in the United States that resulted in the theft of tens of thousands of dollars
in computer equipment. UPS informed agents the delivery was at the UPS Service Center and
would be available for pickup on June 17, 2019, from 1400 hours until 1900 hours. Agents
coordinated with UPS security to be notified when someone arrived to claim the shipment. The
shipment originated in Illinois.

DPS and HSI Special Agents initiated surveillance at the UPS Service Center at approximately
1310 hours on June 17, 2019. At approximately 1410 hours, agents observed a white Ford U-
Haul van enter the parking lot of the UPS Service Center. The van was driven by a white male.
Shortly after the van.arrived at the facility and the driver entered the building, agents received
notification from UPS that the Del Mar College shipment was being picked up. Agents observed
the UPS security employee assisting the driver of the van loading multiple boxes into the cargo
area of the van. Agents then approached the driver of the van, later identified as Maksims
KLOPOVS. KLOPOVS was wearing a red lanyard around his neck with three documents inside
the plastic protective sleeve of the lanyard: a Texas Driver’s License with KLOPOVS’
photograph issued under the name Martin Smith, a Del Mar College identification badge with
KLOPOVS’ photograph issued under the name Martin Smith with the title of Operations
Manager, and a Del Mar College business card for Martin Smith. The Texas Driver’s License
was quickly determined to be fraudulent. KLOPOVS stated his true name was Maksims
KLOPOVS, and he informed agents his passport was in a backpack in the front seat of the van.
Maksims KLOPOVS HSI Corpus Christi

Special Agent Steve Guillot conducted an immigration inspection of KLOPOVS and determined
he was in the United States legally. Texas DPS agents contacted the Del Mar College employee
who placed the order with PC Connection and confirmed they had placed the order and were
expecting it to be delivered directly to their campus and not be picked up at the service center.
KLOPOVS was then transported to the DPS office for an interview.

At approximately 1610 hours, SA Steve Guillot advised KLOPOVS of his Miranda rights.
KLOPOVS stated he understood his rights and voluntarily waived his rights and agreed to
answer questions without the presence of an attorney. KLOPOVS stated his name was Maksims
KLOPOVS, and he was born on June 18, 1998, in Riga, Latvia. KLOPOVS is a citizen of Latvia
and no other countries. KLOPOVS most recently entered the United States on April 17, 2019, at
Los Angeles International Airport. KLOPOVS entered as a visa waiver traveler. KLOPOVS
stated he came to the United States for tourism and to look for a job. KLOPOVS remained in
Los Angeles for three or four days, then he rented a car and drove to Houston, Texas.

KLOPOVS stated he received an email from an unknown individual approximately two or three
weeks ago asking if he wanted to make money by picking up some packages. KLOPOVS
claimed to have ignored that email and did not respond. Approximately one week ago,
KLOPOVS received another email from a different email account with the same message.
KLOPOVS responded this time and agreed to pick up the packages. KLOPOVS stated he was
told it would be secure or safe to pick up these packages. KLOPOVS stated he was to be paid
$1,000 US to pick up the packages. The unknown individual asked KLOPOVS to email him a
photograph of himself. KLOPOVS followed instructions, and the individual emailed KLOPOVS
the fraudulent driver’s license and Del Mar documents. KLOPOVS stated he needed these
documents to pick up the packages. KLOPOVS also stated he had deleted all email
correspondence with this individual.

KLOPOVS stated when he arrived at the UPS Service Center, he informed the UPS employee he
was there to pick up a shipment for Del Mar College. SA Steve Guillot asked KLOPOVS if he
worked for Del Mar College, and KLOPOVS stated he did not. SA Guillot then asked
KLOPOVS if he was going to deliver the packages to Del Mar College, and KLOPOVS stated
he was going to take them to Houston to his apartment and await further instructions. At
approximately 1703 hours, KLOPOVS asked for an attorney and the interview ended.

 

Homeland Security Investigations
Maksims KLOPOVS HSI Corpus Christi

SWORN AND SUBSCRIBED before me and probable cause found,

This 8" day of Jyne 2019.
A Z

Jason B. Libby
United States Magistrate J /

(
